Exhibit 10.8A

 

 

SHARE OPTION AGREEMENT

 

THIS AGREEMENT made on [________]

 

AMONG:

 

Xenon Pharmaceuticals Inc., a company incorporated under the laws of Canada

 

(the “Company”)

 

AND:

 

«First_Name» «Last_Name» of «Address», «City», «StateProv» «Country» «ZipPostal»

 

(the “Optionee”)

 

WHEREAS:

 

A.

The Optionee is a director, officer, employee or Consultant of the Company or of
a subsidiary of the Company or of an Affiliate of the Company or a person
otherwise approved by the Board of Directors as “Eligible Persons”; and

 

B.

The Company considers that the grant to the Optionee of an option to purchase
Common Shares in the capital of the Company will promote the interests of the
Company by furnishing the Optionee with greater incentive to further develop and
promote the business and financial success of the Company and by furthering the
identity of interest of the Optionee with the shareholders of the Company
generally through share ownership in the Company;

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
premises and respective covenants and agreements herein contained, the parties
hereto covenant and agree as follows:

 

ARTICLE I

INTERPRETATION

 

1.1

Definitions

 

In this Agreement unless there is something in the subject matter or context
inconsistent therewith, words and terms used herein will have the meanings set
forth.  To the extent a capitalized term is used herein and not otherwise
defined, it shall have the meaning prescribed under the Plan:

 

 

--------------------------------------------------------------------------------

 

(1)

“Affiliate” has the meaning ascribed thereto under the Canada Business
Corporations Act in effect on the date hereof;

 

(2)

“Board of Directors” means the board of directors of the Company for the time
being;

 

(3)

“Business Day” means a day other than Saturday, Sunday and any other day which
is a legal holiday in British Columbia;

 

(4)

“Common Shares” means common shares without par value in the capital of the
Company;

 

(5)

“Expiry Date” means the close of business on ● or such later date as may be
extended pursuant to the terms of the Plan;

 

(6)

“Option” means the option to purchase Common Shares granted by this Agreement;

 

(7)

“Option Exercise Form” has the meaning under Section 2.4 of this Agreement;

 

(8)

“Plan” means the 2014 Equity Incentive Plan of the Company adopted by the Board
of Directors on April 25, 2014, as the same may from time to time be
supplemented or amended and in effect;

 

(9)

“Retirement” means retirement as an employee and/or officer of the Company, and
if there is any question on whether a cessation of employment is by way of a
retirement or not, the determination by the Chief Executive Officer (or in his
absence or in the case of a situation involving the cessation of employment of
an executive officer of the Company, the Compensation Committee of the Board of
Directors or the independent members of the Board of Directors) shall be
conclusive and binding on the Optionee;

 

(10)

“Separate Agreement” has the meaning under Section 2.2 of this Agreement;

 

(11)

“subsidiary” has the meaning ascribed thereto under the Securities Act (British
Columbia) as the same may from time to time be amended or re‑enacted.

 

1.2

Interpretation

 

For the purposes of this Agreement, except as otherwise provided:

 

(1)

“this Agreement” means this Share Option Agreement as it may from time to time
be supplemented or amended and in effect, and which is deemed to be an Award
Agreement in accordance with the Plan;

 

(2)

all references in this Agreement to “Articles”, “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement;

 

 

--------------------------------------------------------------------------------

 

(3)

the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision;

 

(4)

the headings are for convenience only and do not form a part of this Agreement
and are not intended to interpret, define or limit the scope, extent or intent
of this Agreement or any provision hereof;

 

(5)

the singular of any term includes the plural, and vice versa, the use of any
term is equally applicable to any gender and, where applicable, a body
corporate, the word “or” is not exclusive and the word “including” is not
limiting whether or not non‑limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto;

 

(6)

where the time for doing an act falls or expires on a day other than a Business
Day, the time for doing such act is extended to the next day which is a Business
Day;

 

(7)

any reference to a statute is a reference to the applicable statute and to any
regulations made pursuant thereto and includes all amendments made thereto and
in force from time to time and any statute or regulation that has the effect of
supplementing or superseding such statute or regulation; and

 

(8)

any other capitalized terms not defined herein but defined in the Plan shall
have the meaning as set out in the Plan.

 

ARTICLE II

THE OPTION

 

2.1

Grant

 

Subject to the provisions of this Agreement and all the terms of the Plan, the
Company hereby grants to the Optionee an option to purchase «Options» Common
Shares at an exercise price of $ ● per share. [NTD:  Add the following language
if designated as such by the board in its resolutions: This Option is intended
to be an Incentive Share Option for U.S. tax purposes.]

 

2.2

Expiry of Option

 

Subject to the terms of the Plan (including but not limited to section 7.1(e)(v)
of the Plan), the provisions of this Agreement below, and/or any employment or
service agreement, offer letter, change in control severance agreement, or any
other agreement that, prior to the date of this Agreement, has been entered into
between the Optionee and the Company or any subsidiary of the Company or any
Affiliate of the Company (such agreement, a “Separate Agreement”), the Option
will expire upon the earliest to occur of the following:

 

(1)

the Expiry Date;

 

--------------------------------------------------------------------------------

 

(2)

the date which is 90 days after the Optionee ceases to be an “Eligible Person”
due to termination of employment by the Company or any of its subsidiaries or
any of its Affiliates without Cause or due to voluntary termination of
employment by the Optionee (other than Retirement);

(3)

the date which is 180 days from the date Optionee ceases to be an “Eligible
Person” due to Retirement; and

(4)

the date on which the Optionee ceases to be an “Eligible Person” due to
termination of employment by the Company or any of its subsidiaries or any of
its Affiliates for Cause or material breach of the Eligible Person’s duty to the
Company or any of its subsidiaries or any of its Affiliates;

(5)

the date which is 365 days from the date Optionee ceases to be an “Eligible
Person” due to disability; and

(6)

the date which is 365 days from the date Optionee ceases to be an “Eligible
Person” due to death;

however, in the event of the death of the Optionee occurring during the time
period specified in subsections 2.2(2) and 2.2(4) above, subject to earlier
expiry on the Expiry Date, the Option will expire on the date which is 365 days
after the date the Optionee ceased to be an “Eligible Person”.

 

For greater certainty for the purpose of this Agreement and the Plan, the date
on which the employment of an Optionee is terminated without Cause or pursuant
to voluntary resignation shall be deemed to be the last day the Optionee
actively works in the business of the Company, any of its subsidiaries or any of
its Affiliates (or in the case of an alleged constructive dismissal, the date on
which the alleged constructive dismissal is alleged to have occurred), and not
during or as of the end of any period following such date during which the
Optionee is in receipt of, or entitled to receive, statutory, contractual or
common law notice of termination or any compensation in lieu of such notice.  

 

Further, and notwithstanding the above, and for greater certainty for the
purposes of this Agreement and the Plan, if the Optionee’s employment is
terminated by the Company, any of its subsidiaries or any of its Affiliates and
prior thereto, concurrently therewith or immediately thereafter the Optionee
commences employment with the Company, any of its subsidiaries or any of its
Affiliates, as the case may be, the Optionee will not cease to be an “Eligible
Person” and the determination of the expiry date of the Option pursuant to
subsection 2.2(2) will not apply to such event.  

 

 

--------------------------------------------------------------------------------

 

2.3

Nontransferability of Option

 

The Option is not transferable or assignable and is exercisable only by the
Optionee or, in the event of the death of the Optionee or the appointment of a
committee or duly appointed attorney of the Optionee or of the estate of the
Optionee on the grounds that the Optionee is incapable, by reason of physical or
mental infirmity, of managing his affairs, the Optionee's legal representative
or such committee or attorney, as the case may be (the “Legal Representative”).

 

2.4

Manner of Exercise

 

Subject to the terms of the Plan, the Option may be exercised by (i) delivering
to the Company, prior to the expiry of the Option, an option exercise form duly
executed by the Optionee or its Legal Representative (the “Option Exercise
Form”) substantially in the form of Schedule “A”  completed and executed in a
manner acceptable to the Company, acting reasonably, or (ii) in a manner and
pursuant to such procedures as the Board of Directors may determine, which will
state the election to exercise the Option (with appropriate proof of completion
of such exercise procedure) (the “Alternative Exercise Procedure”). The Option
Exercise Form or the completion of the Alternative Exercise Procedure (as
applicable) must be accompanied by payment in full for the number of Common
Shares in respect of which the Option is being exercised in lawful currency of
the United States of America, in cash, bank draft, certified cheque or other
form of payment acceptable to the Company, made payable to the Company at its
principal place of business at the time of the exercise of the Option.

 

Payment of the aggregate exercise price will be by any of the following, or a
combination thereof, at the election of the Optionee: (a) cash; (b) cheque; (c)
consideration received by the Company under a formal cashless exercise program
adopted by the Company in connection with the Plan; or (d) surrender of other
Common Shares which have a Fair Market Value Price on the date of surrender
equal to the aggregate exercise price of the exercised Common Shares, provided
that accepting such Common Shares, in the sole discretion of the Board of
Directors, will not result in any adverse accounting consequences to the
Company.

 

At the time the Optionee exercises the Option, in whole or in part, and at any
time thereafter as requested by the Company, the Optionee hereby authorizes
withholding from payroll and any other amounts payable to the Optionee by the
Company, any of its subsidiaries or any of its Affiliates and otherwise agree to
make adequate provision for any sums required to satisfy the U.S. and Canadian
federal, provincial, state, local and foreign tax withholding obligations of the
Company, its subsidiaries or its Affiliates, if any, which arise in connection
with the exercise of the Option.

 

The Optionee may not exercise the Option unless the tax withholding obligations
of the Company, any of its subsidiaries and/or any of its Affiliate are
satisfied. Accordingly, the Optionee may not be able to exercise the Option when
desired even though the Option is vested, and the Company will have no
obligation to issue a certificate for such Common Shares, unless such
obligations are satisfied.

 

 

--------------------------------------------------------------------------------

 

2.5

Issuance of Shares

 

The Company will have no obligation to issue Common Shares upon the exercise of
the Option unless the Board of Directors is satisfied that the issuance of such
Common Shares to the Optionee will be exempt from all registration or
qualification requirements of applicable securities laws and will be permitted
under the applicable rules and regulations of all regulatory authorities to
which the Company is subject, including any stock exchange or other organized
market on which the Common Shares may from time to time be listed or posted for
trading.  In particular, if required by any regulatory authority to which the
Company is subject, including any stock exchange or other organized market on
which the Common Shares may from time to time be listed or traded, shareholder
approval to the grant of this Option must be obtained prior to the exercise of
the Option or to the amendment of this Agreement.

 

2.6

Compliance with Laws

 

The Board of Directors may from time to time take such steps and require such
documentation from the Optionee which in its opinion is necessary or desirable
to ensure compliance with all applicable laws.  The Board of Directors may also
from time to time take such steps which in its opinion are necessary or
desirable to restrict the transferability of any Common Shares acquired on the
exercise of any Option in order to ensure such compliance, including the
endorsement of a legend on any certificate representing Common Shares acquired
on the exercise of the Option to the effect that such Common Shares may not be
offered, sold or delivered except in compliance with the applicable securities
laws and regulations of Canada or the United States.

 

2.7

Delivery of Share Certificates

 

Subject to Sections 2.5 and 2.6, the Company will as soon as practicable after
receipt of the Option Exercise Form or the confirmation of the completion of the
Alternative Exercise Procedure and the payment referred to in Section 2.4 issue
and deliver a certificate or certificates representing the Common Shares so
purchased.

 

2.8

Vesting

 

Unless otherwise specified by the Board in the terms of grant and subject to the
terms of the Plan and any Separate Agreement (if applicable), the Common Shares
subject to the Options granted under this Agreement will vest and be available
to the Optionee to purchase (prior to expiry of the Options as provided for in
Section 2.2 above) as follows:

 

(1)

1/4 (one quarter) on first anniversary of the grant of the Option; and

 

(2)

1/48 (one forty-eighth) on a monthly basis over the three (3) years following
the first anniversary of the grant of the Option, in equal amounts, on the last
day of each month;

 

provided that:

 

 

--------------------------------------------------------------------------------

 

(3)

if the Optionee ceases to be an “Eligible Person” due to termination of
employment by the Company or any of its subsidiaries or any of its Affiliates
without Cause or alleged constructive dismissal or due to voluntary termination
by the Optionee (other than Retirement), all Common Shares subject to Options
granted under this Agreement which are not yet available for purchase as
provided for above (the “Unvested Options”) will immediately be cancelled on the
effective date of such termination, which shall be deemed to be the last day the
Optionee actively works in the business of the Company, any of its subsidiaries
or any of its Affiliates (or in the case of an alleged constructive dismissal,
the date on which the alleged constructive dismissal is alleged to have
occurred), and no statutory, contractual or common law notice entitlement or any
entitlement to compensation in lieu of such notice shall operate to extend the
vesting of Options past said deemed termination date;

 

(4)

if the Optionee ceases to be an “Eligible Person” due to voluntary termination
of employment by the Optionee (other than Retirement), all Unvested Options will
immediately be cancelled on the effective date of such termination;

 

(5)

if the Optionee ceases to be an “Eligible Person” due to termination by the
Company, any of its subsidiaries or any of its Affiliates of the Optionee’s
employment for Cause, all Unvested Options will immediately be cancelled on the
date when the Company, its subsidiary or its Affiliate, as the case may be,
notifies the Optionee of such termination;

 

(6)

if the Optionee ceases to be an “Eligible Person” due to Retirement, all
Unvested Options will immediately be cancelled on the date of Retirement unless
the Board of Directors has expressly granted continued vesting after Retirement
in accordance with the schedule provided for in Subsections 2.8(1), (2) and (3)
or such other schedule at the Board of Directors’ discretion;

 

(7)

if the Optionee ceases to be an “Eligible Person” due to disability or before
the expiry of the period for exercise as provided for in Subsections 2.2(2) and
2.2(4) above, all Unvested Options will be immediately be cancelled on the date
the Optionee ceases to be an Eligible Person; and

 

(8)

if the Optionee dies before ceasing to be an “Eligible Person” or before the
expiry of the period for exercise as provided for in Subsections 2.2(2) and
2.2(4) above, all Unvested Options will be immediately cancelled on the date of
death.

 

Notwithstanding the above, the vesting of the Common Shares subject to the
Options shall be subject to any vesting acceleration provisions applicable to
this Option contained in the Plan and/or any Separate Agreement.

 

 

--------------------------------------------------------------------------------

 

Further, and notwithstanding the above, and for greater certainty for the
purposes of this Agreement and the Plan, if the Optionee’s employment is
terminated by the Company, any of its subsidiaries or any of its Affiliates and
prior thereto, concurrently therewith or immediately thereafter the Optionee
commences employment with the Company, any of its subsidiaries or any of its
Affiliates, as the case may be, the Optionee will not cease to be an “Eligible
Person” and the vesting of the Option will not change as a result of such event.

 

Further, and notwithstanding the above, the Board of Directors may at its
discretion accelerate the period of time in which any Unvested Options may
become exercisable, provided that the Board of Directors determines that such
acceleration is appropriate and in the best interest of the Company in the
circumstances and it is agreed and acknowledged that there is no obligation on
the Board of Directors to exercise such discretion nor shall the Board of
Directors be required to provide reasons for exercise or non-exercise of such
discretion.

 

ARTICLE III

ADJUSTMENTS

 

3.1

Adjustments

 

This Agreement will be amended by the Company unilaterally (without the need of
consent or notice to the Optionee) upon the occurrence of the events referred to
in Section 10.3(a) of the Plan so that the rights of the Optionee hereunder,
including the number of Common Shares that may be purchased on the exercise of
the Option and the Exercise Price at which such Common Shares may be purchased,
will be adjusted in accordance with the provisions set forth in the
Plan.  Successive adjustments will be made in the case of the occurrence of more
than one such event as provided for therein, but, in the case of each such
event, only from and after the occurrence of such event.  Until the occurrence
of such event, the rights of the Optionee hereunder, including the number of
Common Shares that may be purchased on the exercise of the Option and the
Exercise Price at which such Common Shares may be purchased, will remain
unamended as set out herein.

 

 

--------------------------------------------------------------------------------

 

ARTICLE IV

COVENANTS AND REPRESENTATIONS

 

4.1

Representations and Covenants of the Company

 

(1)

The Company hereby covenants that it will reserve or cause to be reserved for
allotment sufficient Common Shares for issue to the Optionee of all Common
Shares which are issuable from time to time under the Option.

 

(2)

The Company represents that the Optionee is a bona fide employee of the Company
or of a subsidiary of the Company or of an Affiliate of the Company or an
individual employed by a person which is providing management services to the
Company (other than investor relations) or of a subsidiary of the Company or of
an Affiliate of the Company or a person who is approved as an “Eligible Person”
by the Board of Directors.

 

4.2

Representations and Covenants of the Optionee

 

The Optionee hereby represents and covenants that:

 

(1)

the Optionee is a director, officer, employee or Consultant of the Company or of
a subsidiary of the Company or of an Affiliate of the Company or a person who is
approved as an “Eligible Person” by the Board of Directors on the date of grant;

 

(2)

the Optionee’s participation in the Plan is voluntary and the Optionee has not
been induced to enter into this Agreement by the expectation of employment or
continued employment with the Company or any subsidiary of the Company or any
Affiliate of the Company or any person providing management services to the
Company or any subsidiary of the Company or any Affiliate of the Company;

 

(3)

the Optionee is aware that the grant of the Option and the issuance by the
Company of Common Shares thereunder are exempt from the obligation under
applicable securities laws to file a prospectus or other registration document
(other than a registration statement on Form S-8 with the United States
Securities and Exchange Commission) qualifying the distribution of the Options
or the Common Shares to be distributed thereunder under any applicable
securities laws and if such exemption for any reason becomes unavailable, the
obligation of the Company to grant any Options or issue any Common Shares upon
the exercise of an Option will cease;

 

 

--------------------------------------------------------------------------------

 

(4)

if the Optionee ceases to be an “Eligible Person” due to termination of
employment by the Company, any of its subsidiaries or any of its Affiliates
without cause or alleged constructive dismissal or due to voluntary termination
by the Optionee (other than Retirement), the Optionee will not make any claims
for continued vesting of Unvested Options past the effective date of such
termination, which shall be deemed to be the last day the Optionee actively
works in the business of the Company, any of its subsidiaries or any of its
Affiliates (or in the case of an alleged constructive dismissal, the date on
which the alleged constructive dismissal is alleged to have occurred), and will
not make any claims for compensation in lieu of statutory, contractual or common
law notice or damages relating thereto;

 

(5)

if the Optionee or the Legal Representative of the Optionee exercises the
Option, the Optionee or the Legal Representative, as the case may be, will prior
to and upon any sale or disposition of any Common Shares purchased upon the
exercise of the Option, comply with all applicable securities laws and all
applicable rules and regulations of all regulatory authorities to which the
Company is subject, including any stock exchange or other organized market on
which the Common Shares may be listed or posted for trading, and will not offer,
sell or deliver any of such Common Shares, directly or indirectly, in the United
States or to any citizen or resident of, or any company, partnership or other
entity created or organized in or under the laws of, the United States, or any
estate or trust the income of which is subject to United States federal income
taxation regardless of its source, except in compliance with the securities laws
of the United States; and

 

(6)

the Optionee agrees that the Company does not have a duty to design or
administer the Plan or its other compensation programs in a manner that
minimizes the Optionee’s tax liabilities and the Optionee will not make any
claim against the Company, any of its subsidiaries, any of its Affiliates or any
of their respective officers, directors or employees related to tax liabilities
arising from the Options or any of the Optionee’s other compensation.

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE V

MISCELLANEOUS

 

5.1

Special Provisions for Incentive Share Options

 

(1)

For U.S. taxpayers, if the Option is designated in this Agreement as an
Incentive Share Option, this Option is intended to qualify as an Incentive Share
Option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).  However, if this Option is intended to be an Incentive Share Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it will
be treated as a Nonqualified Share Option. Further, if for any reason this
Option (or portion thereof) will not qualify as an Incentive Share Option, then,
to the extent of such nonqualification, such Option (or portion thereof) shall
be regarded as a Nonqualified Share Option granted under the Plan.  In no event
will the Board of Directors, the Company, any of its subsidiaries, any of its
Affiliates, any parent or any of their respective employees or directors have
any liability to the Optionee (or any other person) due to the failure of the
Option to qualify for any reason as an Incentive Share Option.

 

(2)

Further, if the Option granted to the Optionee herein is an Incentive Share
Option, and if the Optionee sells or otherwise disposes of any of the Common
Shares acquired pursuant to the Incentive Share Option on or before the later of
(i) the date two (2) years after the grant date, or (ii) the date one (1) year
after the date of exercise, the Optionee will immediately notify the Company in
writing of such disposition. The Optionee agrees that the Optionee may be
subject to U.S. and Canadian federal, provincial, state, local and foreign
income tax withholding by the Company on the compensation income recognized by
the Optionee.

 

5.2

Section 409A

 

Under Code Section 409A, an option that vests after December 31, 2004 (or that
vested on or prior to such date but which was materially modified after October
3, 2004) that was granted with a per share exercise price that is determined by
the U.S. Internal Revenue Service (the “IRS”) to be less than the fair market
value of a share on the date of grant (a “Discount Option”) may be considered
“deferred compensation.”  A Discount Option may result in (i) income recognition
by the Optionee prior to the exercise of the option, (ii) an additional twenty
percent (20%) federal income tax, and (iii) potential penalty and interest
charges.  The Discount Option may also result in additional state income,
penalty and interest charges to the Optionee. The Optionee acknowledges that the
Company cannot and has not guaranteed that the IRS will agree that the Exercise
Price of this Option equals or exceeds the Fair Market Value of a Share on the
grant date in a later examination.  The Optionee agrees that if the IRS
determines that the Option was granted with a per Share Exercise Price that was
less than the Fair Market Value of a Share on the grant date, the Optionee will
be solely responsible for the Optionee’s costs related to such a determination.

 

 

--------------------------------------------------------------------------------

 

5.3

Notices

 

Any notice or other communication required or permitted to be delivered under
this Agreement will be considered delivered only if in writing and when it is
actually delivered (which delivery may be by telex, telecopy or other
telecommunications device) to the attention of the party to whom it is intended
at the principal business address of the Company, if addressed to the Company,
or to the address specified above, if to the Optionee, or to such other address
as such party may designate to the other party by notice in writing delivered in
accordance with this Section.

 

5.4

Interpretation

 

Any question arising as to the interpretation of this Agreement will be
determined by the Board of Directors and, absent manifest error, such
determination will be conclusive and binding on the Company and the Optionee.

 

5.5

Further Assurances

 

Each of the parties hereto will, on demand by the other party hereto, execute
and deliver all such further documents and instruments and do all such further
acts and things as the party may either before or after the execution and
delivery of this Agreement reasonably request to evidence, carry out and give
full effect to the terms, conditions, intent and meaning of this Agreement.

 

5.6

Severability

 

If any provision of this Agreement is determined to be void, illegal or
unenforceable, such provision will be construed to be separate and severable
from this Agreement and will not impair the validity, legality or enforceability
of any other provision of this Agreement and the remainder of this Agreement
will continue to be binding on the parties hereto as if such provision had been
deleted.

 

5.7

No Assignment

 

Neither this Agreement nor the Option may be assigned, transferred or charged in
whole or in part by the Optionee, and any purported assignment, transfer or
charge shall cause this Agreement and the Option to lapse forthwith and be null
and void after that time.

 

5.8

Amendment

 

No amendment shall be made to this Agreement unless all applicable rules and
regulations of all regulatory authorities to which the Company is subject have
been complied with.

 

 

--------------------------------------------------------------------------------

 

5.9

Burden and Benefit

 

This Agreement will be binding upon and will enure to the benefit of the Company
and its successors and assigns and the Optionee and, if applicable, his Legal
Representative.

 

5.10

Time

 

Time will be of the essence in this Agreement.

 

5.11

Governing Law and Jurisdiction

 

This Agreement and all matters arising hereunder will be governed by and
construed in accordance with the laws of the Province of British
Columbia.  Subject to any written agreement between the parties, the parties
will submit all their disputes arising out of or in connection with this
Agreement to the exclusive jurisdiction of the courts of British Columbia.

 

5.12

Electronic Delivery and Acceptance

 

The Company may, in its sole discretion, decide to deliver any documents related
to Options awarded under the Plan or future options that may be awarded under
the Plan by electronic means or request the Optionee’s consent to participate in
the Plan by electronic means, including, without limitation, by posting them on
a website maintained by the Company or a third party under contract with the
Company or through such methods indicated in this Agreement.  The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

If the Company posts such documents on a website, it shall notify Participant by
e-mail or such other reasonable manner as then determined by the Company.

 

5.13

Incorporation of the terms of the Plan

 

This Agreement shall be deemed to have incorporated all the terms of the Plan
and the Options granted hereunder shall be subject to the terms of the Plan.  In
the event of any conflict between the provisions of this Agreement and the terms
of the Plan, the terms of the Plan shall govern.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

XENON PHARMACEUTICALS INC.

 

 

By:  ____________________________

Title: Corporate Secretary

 

Signed by «First_Name» «Last_Name»

in the presence of:

 

_______________________________________

Name

 

_______________________________________

Address

 

_______________________________________

 

 

)

)

)

)

)

)  _______________________________

)  «First_Name» «Last_Name»

)

)

)







 

--------------------------------------------------------------------------------

 

SCHEDULE “A”

 

OPTION EXERCISE FORM

 

TO:

Xenon Pharmaceuticals Inc.

200-3650 Gilmore Way

Burnaby, BC, V5G 4W8

 

The undersigned hereby irrevocably gives notice, pursuant to the 2014 Equity
Incentive Plan (the “Plan”) of Xenon Pharmaceuticals Inc. (the “Company”) and
the share option agreement between the Company and the undersigned made on the
______ day of ___________________, 20______ (the “Share Option Agreement”), of
the exercise of the option (the “Option”) granted to the undersigned pursuant to
the Plan and the Share Option Agreement and hereby irrevocably agrees to
purchase (select applicable item):

all of the common shares; or

____________ of the total number of common shares which may be purchased under
the Option.

Calculation of total Exercise Price (as defined in the Plan):

number of common shares to be acquired on exercise:

____________

common shares

times the exercise price per common share:

$ ____________

 

TOTAL EXERCISE PRICE, enclosed herewith:

$ ____________

 

 

The undersigned tenders to Xenon Pharmaceuticals Inc. herewith an amount equal
to the total exercise price for the common shares being purchased, as calculated
above, plus any amounts necessary to satisfy the tax withholding  obligations in
connection with such purchase.  The exercise price may be satisfied pursuant to
any of the authorized means set forth under Section 2.4 of the Share Option
Agreement.  

The undersigned directs the Company to issue the share certificate evidencing
the common shares in the name of the undersigned to be mailed to the undersigned
at the following address:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the common
shares, no right to vote or receive dividends or any other rights as a
shareholder will exist with respect to the common shares subject to the Option,
notwithstanding the exercise of the Option.  The common shares so acquired will
be issued in the name so designated above as soon as practicable after exercise
of the Option.  No adjustment will be made for a dividend or other right for
which the record date is prior to the date of issuance, except as provided in
Section 10.3(a) of the Plan.

The undersigned understands that the undersigned may suffer adverse tax
consequences as a result of the purchase or disposition of the common
shares.  The undersigned represents that the undersigned has consulted with any
tax consultants the undersigned deems advisable in connection with the purchase
or disposition of the common shares and that the undersigned is not relying on
the Company, any of its subsidiaries or any of its Affiliates for any tax
advice.

This notice and all matters arising hereunder will be governed by and construed
in accordance with the laws of the Province of British Columbia.  Subject to any
written agreement between the parties, the parties will submit all their
disputes arising out of or in connection with this notice to the exclusive
jurisdiction of the courts of British Columbia.


DATED the ______ day of ____________, ______


 

 

 

Signature of Witness

 

Signature of Participant

 

 

 

 

Name of Witness (please print)

 

Name of Participant (please print)

 

 

 